 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 1 of 7 PageID #: 740




                                 UNITED STATES DISTRICT COURT

                                    EASTERN DISTRICT OF TEXAS

                                         SHERMAN DIVISION

 PlasmaCAM, Inc. a Colorado corporation,

                   Plaintiff,                       Civil Action No. 4:19-cv-00037-ALM

 v.                                                 PATENT CASE

 CNCElectronics, LLC, a Texas limited               JURY TRIAL DEMANDED
 liability company; Fourhills Designs, LLC, a
 Texas limited liability company; Thomas Lee
 Caudle, an individual; Martha Jane Caudle, an
 individual,

                   Defendants.




      PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT OR, ALTERNATIVELY,
             TO DETERMINE THAT NO SETTLEMENT WAS REACHED
         Pursuant to the Court’s Minute Entry dated February 7, 2020, Plaintiff PlasmaCAM, Inc.

(“PlasmaCAM”) moves the Court to enforce the parties’ settlement agreement, as reasonably

contemplated by the email correspondence between them or, alternatively, to determine that no

settlement was reached.

         The disputed settlement term concerns the scope of the mutual release. The parties

reached an agreement that allowed Defendants to continue selling the products PlasmaCAM

alleges infringe the sole patent at issue in this lawsuit (U.S. Patent No. 7,071,441). In the course

of finalizing the settlement agreement, Defendants have seized on ostensible ambiguity in the

email correspondence attached hereto as Exhibit A to unreasonably expand that permission

(through the mutual-release provision) to include future uses of other patents and intellectual




19328-19328-00003\\AKH\\MBD\\3891600.3
 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 2 of 7 PageID #: 741




property. The emails between the parties in Exhibit A demonstrate that this expanded release was

never reasonably contemplated.

       PlasmaCAM made clear in its initial settlement offer that the mutual release would

concern “the patent at issue.” Defendants responded that they would agree, provided the release

covered future claims of infringement against Defendants and their downstream customers.

PlasmaCAM agreed and provided Defendants with a draft agreement. PlasmaCAM reasonably

understood—and the emails in Exhibit A support—that the mutual release would concern release

of the claims relating to or arising out of this lawsuit, specifically as it relates to the infringing

products and the patent at issue. Defendants argue the mutual-release term gives them perpetual

and unlimited free rein to use any and all of PlasmaCAM’s intellectual property into the future.

Defendants’ construction is unreasonable, and PlasmaCAM requests the Court enforce the

settlement based on a reasonable interpretation of the agreed-upon terms in Exhibit A.

       In the alternative, if the Court believes Defendants’ position as to the release provision

could be a reasonable interpretation of the settlement terms, PlasmaCAM respectfully requests

the Court determine that the parties did not reach an agreement—on grounds there was no

mutual assent or meeting of the minds—and reset the case for trial.

                    MEMORANDUM OF POINTS AND AUTHORITIES

I.     THE COURT SHOULD ENFORCE THE SETTLEMENT BASED ON A
       REASONABLE INTERPRETATION OF THE AGREED-UPON TERMS.

       A.      The Parties Reached a Written Agreement by Email.
       PlasmaCAM filed the present lawsuit on January 16, 2019, alleging direct and indirect

infringement of the patent-in-suit (U.S. Patent No. 7,071,441). After a year of litigation, the

parties reached settlement terms via two emails, wherein, inter alia, PlasmaCAM would allow

Defendants to continue making and selling the allegedly infringing products. PlasmaCAM sent

Defendants an email on December 20, 2019, commemorating the settlement terms (see

Exhibit A), including the following term at issue –



                                                  2
 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 3 of 7 PageID #: 742




               The parties will enter into mutual releases which will include
               releasing CNCElectronics’s downstream customers from liability
               for infringing the patent at issue.

       Id. at 1 (emphasis added). Defendants responded that same day as follows:

               Provided that the release also covers future claims, then it looks
               like we have a settlement. I.e., the agreement includes a covenant
               not to sue (or license or similar) to cover Defendants and their
               downstream customers/users, from future infringement claims.

       Id. PlasmaCAM accepted the offer and provided Defendants with a draft agreement.

       B.      Defendants Seek an Unreasonable and Uncontemplated Expansion of the
               Mutual Release.
       Black’s Law Dictionary defines a mutual release as “[a] simultaneous exchange of

releases of legal claims held by two or more parties against each other.” Definition of mutual

release, Black’s Law Dictionary (11th ed. 2019). The definition does not suggest the term

automatically means a release of all legal claims.

       “Like any other agreement, a release is subject to the rules of construction governing

contracts.” Baty v. ProTech Ins. Agency, 63 S.W.3d 841, 848 (Tex. App. 2001). General

categorical releases, however, are narrowly construed. Keck, Mahin & Cate v. National Union

Fire Ins. Co., 20 S.W.3d 692, 698 (Tex. 2000). “To effectively release a claim, the releasing

instrument must ‘mention’ the claim to be released; ... [a]ny claims not ‘clearly within the

subject matter’ of the release are not discharged, even if those claims exist when the release is

executed.” Baty, 63 S.W.3d at 848. Thus, while a mutual release may be modified to expand or

contract its scope, a mutual release does not automatically adopt the broadest possible meaning,

as suggested by Defendants; in fact, the opposite is true.

       Based on these terms, the parties disagree as to the scope of the mutual release. There is,

arguably, some ambiguity in the emails concerning the scope of the release as they do not state

that the parties will release claims whether known or unknown. They also do not state that the

parties will release any claims beyond those claims relating to or arising out of the lawsuit.


                                                 3
 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 4 of 7 PageID #: 743




However, the reference to a mutual release indicates it only relates to “the patent at issue.” And a

proposed mutual release, in the context of a lawsuit, suggests the release relates only to the

claims asserted in the lawsuit. Thus, the most reasonable interpretation of the terms indicate that

the release only concerned claims relating to or arising out of the present lawsuit.

       Accordingly, PlasmaCAM understood that the mutual release would release the claims

relating to or arising out of the present lawsuit, specifically as they related to the infringing

products and the patent-in-suit. PlasmaCAM would agree to allow Defendants to continue

making and selling the infringing products only. PlasmaCAM has rights to other patents and

various other intellectual property for which it would not consent to Defendants’ use.

       Defendants claim the mutual release includes any and all past, present, and future claims,

known or unknown, whether or not they relate to or arise out of the lawsuit. A subsequent email

from Defendants even complains that PlasmaCAM’s proposed “release and covenant not to sue

would not cover potential claims for infringement of PlasmaCAM’s other patent.” Exh. A at 4.

A later revision of the settlement agreement by Defendants was broadened further to include any

and all future claims without limitation. This construction goes far beyond what could have been

reasonably contemplated by the parties.

       Defendants ascribe meaning to “mutual release” that is not, by itself, supported by law

and goes far beyond a reasonable understanding of the parties’ agreed-upon terms. Defendants

suggest that a mutual release, without more, automatically means the release concerns any and

all claims, known or unknown, past, present, or future, whether claims relating to or arising out

of the lawsuit or elsewhere. While some mutual releases extend broadly to any and all possible

claims, not all mutual releases are so broad. And, as indicated above, courts interpret such

releases narrowly. In fact, a release for any and all future conduct would be highly unusual—and,

in some jurisdictions, is even void as a matter of public policy. See, e.g., Zachry Const. Corp. v.

Port of Hous. Auth. of Harris Cty., 449 S.W.3d 98, 116–117 (Tex. 2014) (holding that pre-injury

waivers of future contract liability may be void as against public policy).

                                                 4
 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 5 of 7 PageID #: 744




       Defendants argue that, for the word “mutual” to be given any effect, the release must

extend to any and all possible claims because Defendants did not bring any affirmative claims.

Thus, they argue, they would not otherwise be releasing any claims, rendering the term “mutual”

without meaning. But this argument misunderstands the scope of a mutual release for “claims

relating to or arising out of the lawsuit.” Mutual releases regularly only release the parties from

claims relating to or arising out of the lawsuit. Such releases include claims that one party could

have brought related to the subject matter of the lawsuit but did not—for instance, a claim to

invalidate the subject patent. Such claims would be released by virtue of a mutual release.

       C.      The Court Should Enforce a Reasonable Interpretation of the Terms.
       The agreed-upon terms in this case indicate that the parties reasonably contemplated

releasing claims related to the infringing product and the subject patent. Defendants’

construction of the mutual release to include any and all possible claims in the past, present, and

future—to include other patents and intellectual property—is unreasonable.

       Therefore, PlasmaCAM respectfully requests that the Court enforce the settlement based

on the most reasonable interpretation of the agreed-upon terms, i.e., that the mutual release only

concerns claims relating to or arising out of the claims asserted in the present lawsuit.

II.    ALTERNATIVELY, THE COURT SHOULD DETERMINE THAT THE
       PARTIES DID NOT REACH AN AGREEMENT.
       If the Court disagrees with PlasmaCAM’s contentions above, and finds that Defendants’

position as to the release provision could be a reasonable interpretation of the terms,

PlasmaCAM respectfully requests that the Court find that the parties did not reach a settlement

agreement. In such event, there was unquestionably no meeting of the minds. PlasmaCAM

would not have—and certainly did not understand that it could have—released Defendants from

other infringing activities unrelated to the patent infringement allegations in the present lawsuit.

Nor would PlasmaCAM have given Defendants a perpetual and unlimited license to use all of its




                                                  5
 Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 6 of 7 PageID #: 745




valuable intellectual property into the future. PlasmaCAM never understood the agreement to

contemplate such an expansive release provision.

III.   CONCLUSION
       For all of the above reasons, Plaintiff PlasmaCAM, Inc. respectfully requests that the

Court enforce the settlement agreement and determine that the mutual release provision only

concerns the claims relating to, or arising out of those asserted in the present lawsuit.

       In the alternative, PlasmaCAM requests the Court determine that there was no settlement

agreement and reset the case for trial.


       DATED this 21st day of February, 2020.


                                           JABURG & WILK, P.C.


                                           /s/ Michael B. Dvoren
                                           Michael B. Dvoren, AZ Bar No. 027386
                                           (Designated as Lead Attorney per LRCiv. 11)
                                           E-mail: mbd@jaburgwilk.com
                                           Maria Crimi Speth, AZ Bar No. 012574
                                           (Admitted Pro Hac Vice)
                                           E-mail: mcs@jaburgwilk.com
                                           3200 N. Central Avenue, Suite 2000
                                           Phoenix, AZ 85012
                                           Telephone: (602) 248-1000
                                           Fax: (602) 248-0522
                                           Attorneys for Plaintiff PlasmaCAM, Inc.



                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that the substance of the foregoing motion was argued

among the parties in a telephonic hearing, after which the Court authorized the filing of this

motion. (Minute Entry dated February 7, 2020).


                                                      /s/ Maria Crimi Speth



                                                  6
Case 4:19-cv-00037-ALM Document 57 Filed 02/24/20 Page 7 of 7 PageID #: 746




                                CERTIFICATE OF SERVICE

       I certify that on February 24, 2020, a true and correct copy of the foregoing document

was served on all counsel of record via ECF notification.



                                                    /s/ Michael B. Dvoren




                                                7
